Case 3:19-cv-02109-BAS-MDD Document 14 Filed 06/02/20 PageID.86 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                    SOUTHERN DISTRICT OF CALIFORNIA
10
      JEFFREY A. ALMADA, on behalf of              Case No. 19-cv-2109-BAS-MDD
11    himself and all other similarly
      situated class members,                      ORDER GRANTING
12                                                 PLAINTIFF’S EX PARTE
                                    Plaintiff,     MOTION FOR LEAVE TO FILE
13                                                 FIRST AMENDED COMPLAINT
             v.
14                                                 [ECF No. 13]
      KRIGER LAW FIRM, A.P.C.,
15
                                  Defendant.
16
17
18         Presently before the Court is Plaintiff Jeffrey A. Almada’s Ex Parte Motion
19   for Leave to File First Amended Complaint. (“Mot.,” ECF No. 13.) Plaintiff seeks
20   to amend his complaint to include information he learned at the deposition of
21   Defendant’s 30(b)(6) deponent. Plaintiff moves ex parte, rather than by noticed
22   motion, in an effort to keep the scheduled deadlines intact. (“Hart Decl.,” ECF No.
23   13-1, ¶ 20.) Plaintiff has complied with this Court’s standing orders regarding ex
24   parte motions; counsel’s declaration details her multiple efforts to contact defense
25   counsel regarding Plaintiff’s intent to move ex parte. Plaintiff’s counsel states
26   defense counsel never responded to her emails and phone calls. (Id. ¶ 21.)
27         This Court’s standing orders provide that ex parte applications that are not
28   opposed within two Court days must be considered unopposed and may be granted

                                             –1–
Case 3:19-cv-02109-BAS-MDD Document 14 Filed 06/02/20 PageID.87 Page 2 of 3




 1   on that ground. Plaintiff filed his ex parte Motion on Thursday May 28, 2020, and
 2   as of Tuesday, June 2, 2020, no opposition has been filed. Thus, the Motion may be
 3   granted on this basis alone, but the Court will also evaluate the merits of the Motion.
 4   I.    LEGAL STANDARD
 5         Under Federal Rule of Civil Procedure 15(a)(1), a plaintiff may amend its
 6   complaint once as a matter of course within specified time limits. “In all other cases,
 7   a party may amend its pleading only with the opposing party’s written consent or the
 8   court’s leave. The court should freely give leave when justice so requires.” Id.
 9   15(a)(2). Nevertheless, “[i]n deciding whether justice requires granting leave to
10   amend, factors to be considered include the presence or absence of undue delay, bad
11   faith, dilatory motive, repeated failure to cure deficiencies by previous amendments,
12   undue prejudice to the opposing party and futility of the proposed amendment.”
13   Moore v. Kayport Package Express, 885 F.2d 531, 538 (9th Cir. 1989) (citing Foman
14   v. Davis, 371 U.S. 178, 182 (1962)). Further, the court has discretion when
15   considering the aforementioned factors. See Nat’l Council of La Raza v. Cegavske,
16   800 F.3d 1032, 1045 (9th Cir. 2015). “Futility of amendment can, by itself, justify
17   the denial of a motion for leave to amend.” Bonin v. Calderon, 59 F.3d 815, 845 (9th
18   Cir. 1995).
19   II.   ANALYSIS
20         Plaintiff contends that since he filed his complaint, he discovered that in
21   addition to the actions and facts already alleged, Defendant is also in violation of the
22   Fair Debt Collection Practices Act and the Rosenthal Fair Debt Collection Practices
23   Act, for charging him unauthorized fees. Thus, Plaintiff seeks leave to file an
24   amended complaint to include these additional violations. (Mot. at 1.) He states the
25   allegations in his complaint are based on a letter he received from Defendant
26   demanding repayment of a debt.         The letter “also included some handwritten
27   changes” that Plaintiff and his counsel could not understand. (Id. at 2.) Defendant’s
28   30(b)(6) deponent clarified the handwritten changes in his deposition. These changes

                                               –2–
Case 3:19-cv-02109-BAS-MDD Document 14 Filed 06/02/20 PageID.88 Page 3 of 3




 1   form the basis of the newly alleged causes of action.
 2           Plaintiff states the timeline of this case will likely not be changed if he is
 3   permitted to amend his complaint, as he does not require additional discovery and he
 4   intends to timely move to certify the class. (Id. at 4.) Although Plaintiff does not
 5   address it, the deadline to amend the pleadings was March 20, 2020, (see ECF No.
 6   9) and Plaintiff’s motion was filed two months after this date. Still, the Court notes
 7   the importance of Plaintiff’s intention to continue this case in a timely manner. The
 8   Court also finds no undue delay on behalf of Plaintiff, who discovered the basis for
 9   the proposed amendments during discovery. And, as noted above, Defendant did not
10   file an opposition the Motion to address any prejudice that would result from the
11   amendment or whether or not it believes the new allegations are futile.
12           In sum, the Court finds Plaintiff should be granted leave to amend his
13   complaint in the interest of justice. The Court GRANTS Plaintiff’s ex parte motion.
14   Plaintiff shall file the amended complaint attached to his motion on or before June 3,
15   2020.
16           IT IS SO ORDERED.
17   DATED: June 2, 2020
18
19
20
21
22
23
24
25
26
27
28

                                               –3–
